DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs’) submitted on 9/14/2021, and 2/25/2022 are being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicants cooperation is requested in correcting any errors of which Applicant may become aware in the specification.

Allowable Subject Matter
Claims 1-9, 11-24, 26-34 and 36-45 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-9, and 11-14, the prior art of record fails to teach either alone or in combination all of the limitations of claim 1, especially that the ultra-capacitor and the battery reside together within a housing having a first device terminal and a second device terminal, thereby forming the power module; the ultra-capacitor and the battery reside together within the housing, in parallel, on the trailer; the ultra-capacitor comprises a bank of super capacitors; the battery comprises a bank of batteries, each super capacitor in the bank of super capacitors is connected in parallel to a battery in the bank of batteries, forming pairs of super capacitors and batteries as the power module with the pairs being placed in series within the housing; the ultra-capacitors in the bank of super capacitors are electrically balanced; the power module is configured to be electrically supported by an alternator of a vehicle, and comprises a current control configured to limit current that enters the ultra-capacitor in combination with other limitations recited in the claimed invention.
Regarding claims 15-24 and 26-27, the prior art of record fails to teach either alone or in combination all of the limitations of claim 15, especially that the ultra-capacitor and the battery reside together within a housing having a first device terminal and a second device terminal, thereby forming the power module; the ultra-capacitor and the battery reside together, in parallel; the battery comprises a bank of batteries; each super capacitor in the bank of super capacitors is connected in parallel to a battery in the bank of batteries, forming pairs of super capacitors and batteries as the power module, with the pairs being placed in series within the housing; the ultra-capacitors in the bank of super capacitors are electrically balanced in combination with other limitations recited in the claimed invention.
Regarding claims 28-34 and 36-45, the prior art of record fails to teach either alone or in combination all of the limitations of claim 28, especially that the ultra-capacitor and the battery reside together within a housing having a first device terminal and a second device terminal; the ultra-capacitor and the battery reside together within the housing, in parallel; the battery comprises a bank of batteries; each super capacitor in the bank of super capacitors is connected in parallel to a battery in the bank of batteries, forming pairs of super capacitors and batteries as the power module, with the pairs being placed in series within the housing: each battery in the bank of batteries serves as a voltage clamp for a corresponding ultra-capacitor in combination with other limitations recited in the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434. The examiner can normally be reached 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
MW
7/22/2022

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836